Citation Nr: 0336645	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-01 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.



REPRESENTATION

Appellant represented by:	Kenneth C. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


REMAND

This case presents a unique question regarding procedural 
posture in light of certain provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  In particular, the 
case involves the application of section 7(b) of the VCAA.

Section 7(b)(1) of the VCAA provides that a claim for 
benefits that is denied or dismissed as described in section 
7(b)(2), shall be readjudicated under chapter 51 of the 
United States Code if there is a request by a claimant or on 
the Secretary of the Department of Veterans Affairs 
(Secretary) own motion, as if the denial or dismissal had not 
been made.  Section 7(b)(2) provides that the type of denial 
or dismissal referred to is one where the denial or dismissal 
became final during the period beginning on July 14, 1999, 
and ending on November 9, 2000; and, was issued by the 
Secretary or a court because the claim was not well grounded.  

Section 7(b)(3) of the VCAA further provides that a claim may 
not be readjudicated unless, inter alia, a request for such 
readjudication is filed by the claimant not later than two 
years after the date of enactment of the VCAA (November 9, 
2000).

In VAOPGCPREC 3-2001, the VA General Counsel provided 
guidance on claim readjudication under the VCAA.  The opinion 
instructs that a proper claim for readjudication, one where 
the prior claim was denied as not well grounded and became 
final within the statutory period, must be adjudicated as if 
the original denial or dismissal never took place.  Moreover, 
if the prior decision was appealed to the Board, or to a 
court, and affirmed, those decisions should be treated as if 
they had not been made.  The basis for this position is that, 
because the underlying decision "never occurred" then there 
is no jurisdiction conferring notice of disagreement 
conferring jurisdiction on the Board, and any Board decision 
appealed to a court.  The opinion specifically notes that if 
a decision is appealed to the Board, then the Court, and then 
to the Federal Circuit, it would still be treated as if the 
original denial had not occurred and the subsequent decisions 
treated as nonexistent.

In this case, the veteran's claim for the benefits sought on 
appeal was originally denied on the merits by the RO in 
January 1996.  The veteran appealed the denial.  The Board 
also denied the veteran's claim by way of a decision dated in 
July 1997.  The Board found that the claim was not well 
grounded.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), formerly 
known as the United States Court of Veterans Appeals.  The 
Court affirmed the Board's decision by way of a memorandum 
decision issued in November 1998.  The Court also found the 
veteran's claim to be not well grounded.

The veteran appealed the Court's decision to the United 
States Court of Appeals for the Federal Circuit.  In a per 
curiam decision, dated in October 1999, the Federal Circuit 
affirmed the Court's decision.  The veteran then sought a 
writ of certiorari to the United States Supreme Court.  The 
writ was denied in February 2000.  With the denial of the 
writ, the denial of the veteran's claim became final.

The veteran's attorney submitted a request to have the 
veteran's claim readjudicated under section 7(b) of the VCAA 
in October 2001.  The RO responded by issuing a VCAA notice 
letter in April 2002 that provided information regarding how 
to substantiate a claim for service connection.  The letter 
further informed the veteran that he had been previously 
denied service connection in January 1996.  He was also told 
that the appeal period for that decision had expired and the 
decision was now final.  Accordingly, the veteran needed to 
submit new and material evidence to reopen his claim.

The veteran responded in May 2002 that he did not have any 
further evidence to submit.  The RO then denied the claim in 
July 2002.  The basis for the denial was that new and 
material evidence was not received to reopen the veteran's 
claim.

The veteran's notice of disagreement was received by the RO 
in July 2002.  The veteran's attorney argued that the RO had 
failed to properly readjudicate the veteran's original claim 
as he had requested in October 2001.  He argued that the 
veteran was not required to submit new and material evidence 
and that his claim should have been considered under the 
merits after proper notice and assistance was provided as 
required by the VCAA.

The veteran elected to have a Decision Review Officer (DRO) 
review his case.  The DRO conducted a review and issued a 
statement of the case (SOC) in November 2002.  The DRO's 
decision attempted to maintain the denial of the claim for no 
receipt of new and material evidence; however, it also 
attempted to deny the claim on the merits.  

Based on the evidence of record the Board finds that the 
January 1996 denial did not become final until February 2000.  
Because the veteran's claim had been denied as not well 
grounded and did not become final until February 2000, the 
denial satisfied the criteria for consideration of 
readjudication under section 7(b) of the VCAA.  The veteran's 
attorney submitted a timely request for readjudication in 
October 2001.

The RO failed to readjudicate the original claim as if the 
previous January 1996 decision did not exist as required by 
the VCAA and VAOPGCPREC 3-2001.  Further, the November 2002 
SOC of the case was not adequate.  The SOC referred to a 
denial of the claim on two bases, no new and material 
evidence and on the merits.  This is a legal nullity.  Either 
a veteran has submitted new and material evidence to justify 
reopening a claim, and a readjudication on the merits.  Or, 
there is no new and material evidence and the claim is denied 
on that basis.  There cannot be a decision that decides it 
both ways in the manner reflected in the SOC.  Moreover, the 
"merits adjudication" was not based on section 7(b) of the 
VCAA, and any attempt to conduct such a readjudication must 
include an actual decision that then requires the submission 
of a new notice of disagreement, a new statement of the case 
and a new substantive appeal in order for the Board to obtain 
jurisdiction.  See VAOPGCPREC 3-2001.  That did not happen in 
this case.

Therefore, the veteran's case must be remanded for 
readjudication on the merits under the provisions of section 
7(b) of the VCAA and the dictates of VAOPGCPREC 3-2001.

After undertaking any development 
deemed appropriate, the RO should 
readjudicate the veteran's original 
claim as if the prior January 1996 
decision did not exist.  If the 
benefit sought is not granted, the 
veteran and his attorney should be 
provided notice of the denial.  
Thereafter, a new notice of 
disagreement, statement of the case 
and substantive appeal are required 
in order to establish jurisdiction 
for appellate review by the Board.

This case should be returned to the Board for further 
appellate review only if an appeal of the readjudication by 
the RO is perfected.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

